Title: From Benjamin Franklin to John Foxcroft, 22 August 1772
From: Franklin, Benjamin
To: Foxcroft, John


Dear Sir,
London, Aug. 22. 1772
I received your Favour of June 29. and was glad to hear of your safe Return from Virginia, and that you were determin’d to observe a strict Regimen for the Preservation of your Health.
You have no doubt receiv’d a surprizing Demand from the Office for Letters sent per Packet. It is a very unjust one as great Part of it has been accounted for in our last general Settlement; and the rest will be so in future Settlements: How a particular Account can be render’d of those Letters I confess I am not able to say. On a former Demand of the same kind I wrote a Letter to Mr. Todd (of which I think I sent you a Copy) wherein I explain’d the Difficulty of keeping such separate Accounts by so many Offices, and I thought I had given Satisfaction, because I heard no more of it. Now it is revived I cannot conceive for what Reason but that our Accounts have been so long delayed, which makes me very uneasy, and therefore I beg you would make it an immediate Business to hasten them. I have been several Times to the Office to talk with Mr. Todd about it, but have not yet met with him.
As to the Mistake in our private Account I think it cannot take you above an Hour at any time to examine and settle it. I have explain’d it in former Letters; and as we are both mortal, and the Sum is considerable I am not satisfied to have it remain unsettled. So I hope you will be so good as to excuse my mentioning it so often.
I shall be glad to see Mr. Finlay and render him any Service in my Power relating to his Office.
Mr. Wharton thinks little of the Information relating to the Virginians Proceedings. I am afraid they will engage us in Disputes if we succeed. But we have not yet kill’d the Bear.

I am sorry to hear that your Brother has not fully recover’d his broken Arm. I receiv’d the Flour he sent me in good Order; and shall be glad to have four Barrels more of the same, with 20 Kegs of Hopkins Biscuits and 5 of Massey’s Ditto.
My Love to my Daughter and to yours, with best Wishes for your Prosperity. I am ever, my dear Friend, Yours most affectionately
B Franklin

Mrs. Stevenson, with Mr. and Mrs. Hewson, are pleas’d with your Remembrance of them, and present their Compliments.
Mr Foxcroft

